DETAILED ACTION
	Claims 1-6 and 8-10 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	The previously asserted 112 4th paragraph rejection on claims 6 and 7 is withdrawn.
Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a slurry for a non-aqueous secondary battery functional layers comprising non-conductive particles, a water-soluble polymer and a wetting agent.  Claim 1 further recites that the ratio of the wetting agent to the water-soluble polymer is 0.1 to 0.9.
Prior art Ai teaches a secondary battery coating layer comprising nonconductive particles and a water soluble polymer.  Ai does not teach a wetting agent and does not teach the claimed ratio of the wetting agent to the water soluble polymer.  In addition applicant has presented persuasive evidence of unexpected results within the claimed ratio of wetting agent to water soluble polymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729